 1   WO
 2
 3
 4
 5                       IN THE UNITED STATES DISTRICT COURT
 6                                 FOR THE DISTRICT OF ARIZONA
 7
 8   Boulder Oro Valley LLC,                            No. CV-17-00453-TUC-DCB
 9                   Plaintiff,                         ORDER
10   v.
11   Home Depot USA Incorporated,
12                   Defendant.
13
14          The court having been notified that this case has been settled by the parties.
15          Accordingly,
16          IT IS ORDERED that the case is dismissed without prejudice, and the Clerk of the
17   Court shall close it.
18          IT IS FURTHER ORDERED that the parties shall file the appropriate dismissal
19   documents within 30 days of the filing of this Order.
20          IT IS FURTHER ORDERED that this Court retains jurisdiction over this matter
21   to reopen the case and return it to the Court's active docket, in the event problems arise in
22   relation to its settlement.
23          Dated this 5th day of July, 2019.
24
25
26
27
28
